Storrs, J.
This case is not, in our opinion, distinguishable, in any essential circumstance, from Rumrill v. Huntington, 5 Day, 163. and Benjamin v. Benjamin, 17 Conn. R. 110. and must therefore be governed by those cases.
The plaintiff is precluded from the benefit of any claim or equity, on the ground that there is a connexion between the causes of action for which the suits were brought, in which the reports of auditors are pending; since it is stated in the finding of the court below, and is indeed obvious, that they are wholly separate and distinct from each other. Indeed, if the services of the defendant, Bull, for which the auditors have reported in his favour, in his action of book debt, were rendered by him as a partner, the plaintiff could have availed herself of that circumstance as a bar to a recovery for them in that suit, and required them to be adjusted in the action of account.
The circumstance, urged by the plaintiff, that in the cases which have been mentioned, the claims sought to be set off had gone into judgment before they were assigned, whereas in the present, they continue in their original state, suits being pending on them, constitutes no essential difference between them, so far as the question before us is concerned. The decisions in those cases did not proceed at all on the distinction in this respect between judgments and debts of an inferior *57nature. Nor can any reason be discovered why the assignment of the one should be protected, which does not apply to the other. A judgment is, indeed, a high species of evidence ; but still it is only evidence of a debt; and a debt, by the rendition of a judgment on it, is not changed so as to affect any general equities attached to it, although it is elsewhere entitled, for some purposes, to a preference over certain other debts, which are considered to be of an inferior nature, and may perhaps here be the foundation of a particular or special equity, not applicable, however, to the present question.
This case has been attempted to be distinguished from Benjamin v. Benjamin, on the ground that in that case there were not mutual debts, which could be set off, when the suits were brought on which the judgments sought to be set off were rendered, the original claim of the defendant in that case being for a tort, whereas in this case, the claims are founded on mutual debts which were originally the subjects of set-off between the parties. Although there was the same distinction between Rumrill v. Huntington and that case, the latter was not decided on that ground, but avowedly on the authority of the former, which is precisely like the present, in this respect. And there are now the same objections to overruling Rumrill v. Huntington, as we should do, if we allowed the set-off claimed in the present case, which existed when Benjamin v. Benjamin was decided, and to which we then felt compelled to yield.
The plaintiff further claims, that she is entitled to relief, by the equity of our statute of set-off, which has been passed since the decision of Rumrill v. Huntington. That statute, however, existed, when that case was affirmed in Benjamin v. Benjamin, and was not urged or considered as affecting the decision of the latter case. It was merely designed, by allowing set-offs in actions at law, to supersede bills in equity for that purpose. It may be further remarked, that if, by that statute, the plaintiff could, in the action of book debt against her, have availed herself of the right of set-off which she now seeks, she had her remedy at law in that action, which would be a complete answer to the present bill in equity ; and if she could not, it shows that the case was not embraced by the statute.
It was suggested by the court, in Benjamin v. Benjamin, *58as a consideration why they should not overrule the decision in Rumrill v. Huntington, that it at most formed an. exception to general principles only in a particular case ; by which we intended the case of an attorney claiming an assignment of a debt or judgment as security for his services or disbursements in a suit brought upon the debt, or in which the judgment was rendered: and we meant to be understood, that it would be extended to no other. Indeed, in Rumrill v. Huntington, the circumstance that the attorney of the plaintiff had, by his services, contributed to the recovery of the judgment against the defendant, seems to have been an important, if not the controuling one, in the view of the court, in coming to their conclusion in that case.
W e therefore advise that this bill be dismissed.
In this opinion the other Judges concurred.
Bill dismissed.